Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 12/15/2020
Claims 1 – 20 have been examined; wherein claims 1, 2, 13 – 16, 19, and 20 have been amended.
Claims 1 – 20 are being finally rejected.

Response to Amendment
Objection for specification is withdrawn in view of Applicant’s amendments.
Claim objections for claims 1 – 20 are withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicant's arguments filed 12/15/2020 regarding claims 1, 15, and 20 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues that “Reinhold does not disclose the above claim recitation. Reinhold does not disclose a ‘module element,’ an ‘annotation,’ a ‘condition,’ and a ‘module descriptor.’

Examiner respectfully disagrees.  First of all, Reinhold discloses a module element (Reinhold, Figs. 4A & 4B; [0076] …As shown in FIG. 4A, modules 402-416 are associated with module declarations (descriptor) that identify the modules and specify the modules’ dependencies. In particular, module 402 includes a name of “M @ 1.0,” (annotated module) a local dependency of “N @ 1.0+,” and a dependency of “O @ 2.0+.” …)
Second, as shown in Reinhold’s Fig. 4A, modules M, N, and O require other module as dependencies, and the dependencies are required for the software (Reinhold; [0079 – 0082] Beginning with the first dependency of module 402 (e.g., "requires local N @ 1.0+"), the subset of modules 402-416 matching the dependency may correspond to modules 404-406. Module 406 may then be analyzed for additional dependencies because module 406 is associated with a higher version (e.g., "1.1") than module 404 (e.g., "1.0")…; [0053 – 0054] …In particular, SDK 202 and/or runtime system 204 may use one or more local dependencies associated with the resolved dependencies to identify sets of locally connected modules to be used in software program 210…) (Emphasis added.)
In other words, the “requires” in the declaration “requires local N @ 1.0+” in Reinhold’s paragraph [0079 – 0082] is considered as condition which requires the use 
In conclusion, Reinhold discloses determining that a condition for applicability of the annotation to the module element requires that a module descriptor associated with the module declares use of at least one implementation of the module element (Reinhold, Figs. 4A & 4B; [0076] …As shown in FIG. 4A, modules 402-416 are associated with module declarations (descriptor) that identify the modules and specify the modules’ dependencies. In particular, module 402 includes a name of “M @ 1.0,” (annotated module) a local dependency of “N @ 1.0+,” and a dependency of “O @ 2.0+.” …; [0079 – 0082] Beginning with the first dependency of module 402 (e.g., "requires local N @ 1.0+"), the subset of modules 402-416 matching the dependency may correspond to modules 404-406. Module 406 may then be analyzed (determining) for additional dependencies because module 406 is associated with a higher version (e.g., "1.1") than module 404 (e.g., "1.0")…; and, [0057]), “requires” == descriptor, condition; wherein it declares use of another implemented module (e.g., modules N, O, P.) 
Reinhold and Rivard read onto limitations of claim 1; therefore, claim 1 and its dependent claims remain rejected. 
Claim 19 recites limitations in the same manner as claim 1.  Therefore, claim 19 and its dependent claims remain rejected.
Claim 20 recites limitations in the same manner as claim 1.  Therefore, claim 19 also remains rejected.

Claim Objections
Claims 15 – 20 are objected to because of the following informalities:  
Claim 15
Line 1; remove comma after “system”.
Claims 16 – 19
These claims are dependent claims of claim 15 either directly or indirectly; therefore, they also inherit the same issue above.
Claim 20
Line 1; remove comma after “method”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,360,008 (hereinafter ‘008.) in view of Rivard et al. (Pub. No. US 2003/0225935 A1; hereinafter Rivard.)
Application 16/431,710
Patent 10,360,008
Claim 1
One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 


determining that a module element, defined by a module, is associated with an annotation; 








determining that a condition for applicability of the annotation to the module element requires that a module descriptor associated with the module declares use of at least one implementation of the module element; 


determining whether the module descriptor associated with the module declares use of the at least one implementation of the module element; and













responsive to determining that the module descriptor associated with the module does not declare use of the at least one implementation of the module element: presenting, by a compiler or a runtime environment, an error or warning corresponding to the applicability of the annotation to the module element.
Claim 1
A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of steps comprising: 

determining that a particular annotation is associated with a particular module element in a set of module code within a module system; 

determining that an annotation type of the particular annotation is associated with a meta-annotation, wherein the annotation type and the meta-annotation are different; 

determining that the meta-annotation requires that a condition be satisfied in order for the particular annotation to be applied to the particular module element, wherein the condition provides that the particular annotation is only applied to module elements that are accessible by other module code within the module system, and accessibility to the module elements is determined based on one or more of module descriptors associated with the module elements; 

determining whether the particular module element is accessible to the other module code; and 
presenting, by a compiler or a runtime environment, an error or warning corresponding to an applicability of the particular annotation to the particular module element at least in response to determining that the particular module element is not accessible to the other module code within the module system.
Claim 15
A system, comprising: at least one device including a hardware processor; and the system being configured to perform operations comprising: 


determining that a module element, defined by a module, is associated with an annotation; 








determining that a condition for applicability of the annotation to the module element requires that a module descriptor associated with the module declares use of at least one implementation of the module element; 

determining whether the module descriptor associated with the module declares use of the at least one implementation of the module element; and













responsive to determining that the module descriptor associated with the module does not declare use of the at least one implementation of the module element: presenting, by a compiler or a runtime environment, an error or warning corresponding to the applicability of the annotation to the module element.
Claim 1
A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of steps comprising: 

determining that a particular annotation is associated with a particular module element in a set of module code within a module system; 

determining that an annotation type of the particular annotation is associated with a meta-annotation, wherein the annotation type and the meta-annotation are different; 

determining that the meta-annotation requires that a condition be satisfied in order for the particular annotation to be applied to the particular module element, wherein the condition provides that the particular annotation is only applied to module elements that are accessible by other module code within the module system, and accessibility to the module elements is determined based on one or more of module descriptors associated with the module elements; 

determining whether the particular module element is accessible to the other module code; and 
presenting, by a compiler or a runtime environment, an error or warning corresponding to an applicability of the particular annotation to the particular module element at least in response to determining that the particular module element is not accessible to the other module code within the module system.
Claim 20
A method, comprising: 





determining that a module element, defined by a module, is associated with an annotation; 








determining that a condition for applicability of the annotation to the module element requires that a module descriptor associated with the module declares use of at least one implementation of the module element; 

determining whether the module descriptor associated with the module declares use of the at least one implementation of the module element; and












responsive to determining that the module descriptor associated with the module does not declare use of the at least one implementation of the module element: presenting, by a compiler or a runtime environment, an error or warning corresponding to the applicability of the annotation to the module element; wherein the method is performed by at least one device including a hardware processor.
Claim 1
A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of steps comprising: 

determining that a particular annotation is associated with a particular module element in a set of module code within a module system; 

determining that an annotation type of the particular annotation is associated with a meta-annotation, wherein the annotation type and the meta-annotation are different; 

determining that the meta-annotation requires that a condition be satisfied in order for the particular annotation to be applied to the particular module element, wherein the condition provides that the particular annotation is only applied to module elements that are accessible by other module code within the module system, and accessibility to the module elements is determined based on one or more of module descriptors associated with the module elements; 

determining whether the particular module element is accessible to the other module code; and 
presenting, by a compiler or a runtime environment, an error or warning corresponding to an applicability of the particular annotation to the particular module element at least in response to determining that the particular module element is not accessible to the other module code within the module system.


Claim 1
As shown in table above, claim 1 of ‘008 does not recite but Rivard covers responsive to determining that the module descriptor associated with the module (Rivard, Fig. 4, “Public Property Name() As String.”  ‘Public’ == descriptor which defines the method ‘Property Name’ to be visible to other classes) does not declare use of the at least one implementation of the module element: presenting, by a compiler or a runtime environment, an error or warning corresponding to the applicability of the annotation to the module element (Rivard, Fig. 2; [0059])
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Rivard teachings into ‘008 invention to generate error/warning when a class or method is not public as suggested by Rivard ([0059 & 0065].)
Claim 15
As shown in table above, claim 1 of ‘008 does not recite but Rivard covers responsive to determining that the module descriptor associated with the module (Rivard, Fig. 4, “Public Property Name() As String.”  ‘Public’ == descriptor which defines the method ‘Property Name’ to be visible to other classes) does not declare use of the at least one implementation of the module element: presenting, by a compiler or a runtime environment, an error or warning corresponding to the applicability of the annotation to the module element (Rivard, Fig. 2; [0059])
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Rivard teachings into ‘008 invention to generate error/warning when a class or method is not public as suggested by Rivard ([0059 & 0065].)
Claim 20
As shown in table above, claim 1 of ‘008 does not recite but Rivard covers responsive to determining that the module descriptor associated with the module (Rivard, Fig. 4, “Public Property Name() As String.”  ‘Public’ == descriptor which defines the method ‘Property Name’ to be visible to other classes) does not declare use of the at least one implementation of the module element: presenting, by a compiler or a runtime environment, an error or warning corresponding to the applicability of the annotation to the module element (Rivard, Fig. 2; [0059].)
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Rivard teachings into ‘008 invention to generate error/warning when a class or method is not public as suggested by Rivard ([0059 & 0065].)
Claims 2 – 14 and 16 – 19 are dependent claims of claims 1 and 15 respectively; therefore, they are also rejected on the ground of nonstatutory double patenting.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold et al. (Pub. No. US 2012/0096433 A1; hereinafter Reinhold; IDS 06/07/2019) in view of Rivard et al. (Pub. No. US 2003/0225935 A1; hereinafter Rivard.)

Claim 1
Reinhold teaches one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause (Reinhold, [0037] The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system): 
determining that a module element, defined by a module, is associated with an annotation (Reinhold, Fig. 5; [0089 – 0091] … Next, one or more dependencies of the module are resolved (determining) using the module declaration (descriptor, annotation) and a list of available modules for the software program (operation 504). Dependency resolution using available modules and module declarations is discussed in further detail below with respect to FIG. 6…; Figs. 4A & 4B; [0076] …As shown in FIG. 4A, modules 402-416 are associated with module declarations (descriptor) that identify the modules and specify the modules’ dependencies. In particular, module 402 includes a name of “M @ 1.0,” (annotated module) a local dependency of “N @ 1.0+,” and a dependency of “O @ 2.0+.” …, [0079 – 0082] Beginning with the first dependency of module 402 (e.g., "requires local N @ 1.0+"), the subset of modules 402-416 matching the dependency may correspond to modules 404-406. Module 406 may then be analyzed (determining) for additional dependencies because module 406 is associated with a higher version (e.g., "1.1") than module 404 (e.g., "1.0")…; and, [0057]), “requires”, “module”, “@” == descriptor, annotation;
determining that a condition for applicability of the annotation to the module element requires that a module descriptor associated with the module declares use of at least one implementation of the module element (Reinhold, Figs. 4A & 4B; [0076] …As shown in FIG. 4A, modules 402-416 are associated with module declarations (descriptor) that identify the modules and specify the modules’ dependencies. In particular, module 402 includes a name of “M @ 1.0,” (annotated module) a local dependency of “N @ 1.0+,” and a dependency of “O @ 2.0+.” …; [0079 – 0082] Beginning with the first dependency of module 402 (e.g., "requires local N @ 1.0+"), the subset of modules 402-416 matching the dependency may correspond to modules 404-406. Module 406 may then be analyzed (determining) for additional dependencies because module 406 is associated with a higher version (e.g., "1.1") than module 404 (e.g., "1.0")…; and, [0057]), “requires” == descriptor, condition; wherein it declares use of another implemented module (e.g., modules N, O, P.); 
determining whether the module descriptor associated with the module declares use of the at least one implementation of the module element (Reinhold, Fig. 5; [0089 – 0093] … Next, one or more dependencies of the module are resolved using the module declaration and a list of available modules for the software program (operation 504). Dependency resolution using available modules and module declarations is discussed in further detail below with respect to FIG. 6…In addition, the resolved dependencies may be used during all phases of the life cycle of the software program. For example, the resolved dependencies may be used to select modules for compilation and execution.); and
[.
But, Reinhold does not explicitly teach responsive to determining that the module descriptor associated with the module does not declare use of at least one implementation of the module element, presenting, by a compiler or a runtime environment, an error or warning corresponding to the applicability of the annotation to the module element.
 However, Rivard teaches responsive to determining that the module descriptor associated with the module (Rivard, Fig. 4, “Public Property Name() As String.”  ‘Public’ == descriptor which defines the method ‘Property Name’ to be visible to other classes) does not declare use of at least one implementation of the module element, presenting, by a compiler or a runtime environment, an error or warning corresponding to the applicability of the annotation to the module element (Rivard, Fig. 2; [0059] …The class desirably obeys publicness so that at runtime it can be exposed to the first platform (e.g., COM). An exemplary error might be that ComClassAttribute requires a public class…If the class is not public, or if a containing class or module is not public, the class cannot be exposed to COM…Thus, if the class modifiers are not legal, then it is determined that an interface cannot be generated and an invalidity warning or other error indication is generated, at step 299.  [0065] …In such a case, an exemplary warning message is "`ComClassAttribute` is specified for class `class` but there are no public members of `class` that can be exposed to COM; no COM interfaces generated." If there are no public methods, properties, or events that can be exposed on the COM interfaces, the compiler will warn the user that no interfaces will be generated for the class.)
Reinhold and Rivard are in the same analogous art as they are in the same field of endeavor, compiling program codes.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Rivard teachings into Reinhold invention to generate error/warning when a class or method is not public as suggested by Rivard ([0059 & 0065].)

Claim 2
Reinhold also teaches 
identifying a meta-annotation associated with an annotation type of the annotation (Reinhold, Fig. 5; [0089 – 0093] … Next, one or more dependencies of the module are resolved using the module declaration (descriptor) and a list of available modules for the software program (operation 504). Dependency resolution using available modules and module declarations is discussed in further detail below with respect to FIG. 6…In addition, the resolved dependencies may be used during all phases of the life cycle of the software program. For example, the resolved dependencies may be used to select modules for compilation and execution.  And, Fig. 6 & [0094 – 0098]); and 
determining that the meta-annotation specifies the condition (Reinhold, Figs. 4A & 4B; [0079 – 0082] Beginning with the first dependency of module 402 (e.g., "requires local N @ 1.0+"), the subset of modules 402-416 matching the dependency may correspond to modules 404-406. Module 406 may then be analyzed (determining) for additional dependencies because module 406 is associated with a higher version (e.g., "1.1") than module 404 (e.g., "1.0")…; and, Figs. 5 & 6, [0089 – 0098), “requires” == descriptor, condition, meta-annotation.

Claim 3
Reinhold also teaches the annotation annotates the module element and the meta-annotation annotates the annotation (Reinhold, Fig. 4A.  See picture below.)

    PNG
    media_image1.png
    359
    592
    media_image1.png
    Greyscale


Claim 4
Rivard, as motivated by motivation in claim 1, also teaches presenting the error or warning corresponding to the applicability of the annotation to the module element is executed prior to any application of the annotation to the module element (Rivard, Fig. 2; [0059] …The class desirably obeys publicness so that at runtime it can be exposed to the first platform (e.g., COM). An exemplary error might be that ComClassAttribute requires a public class…If the class is not public, or if a containing class or module is not public, the class cannot be exposed to COM…--…Thus, if the class modifiers are not legal, then it is determined that an interface cannot be generated and an invalidity warning or other error indication is generated, at step 299.  [0065] …In such a case, an exemplary warning message is "`ComClassAttribute` is specified for class `class` but there are no public members of `class` that can be exposed to COM; no COM interfaces generated." If there are no public methods, properties, or events that can be exposed on the COM interfaces, the compiler will warn the user that no interfaces will be generated for the class.)

Claim 5
Rivard, as motivated by motivation in claim 1, also teaches presenting the error or warning corresponding to the applicability of the annotation to the module element is executed by the compiler (Rivard, Fig. 2; [0059] …The class desirably obeys publicness so that at runtime it can be exposed to the first platform (e.g., COM). An exemplary error might be that ComClassAttribute requires a public class…If the class is not public, or if a containing class or module is not public, the class cannot be exposed to COM…--…Thus, if the class modifiers are not legal, then it is determined that an interface cannot be generated and an invalidity warning or other error indication is generated, at step 299.  [0065] …In such a case, an exemplary warning message is "`ComClassAttribute` is specified for class `class` but there are no public members of `class` that can be exposed to COM; no COM interfaces generated." If there are no public methods, properties, or events that can be exposed on the COM interfaces, the compiler will warn the user that no interfaces will be generated for the class.) 

Claim 6
Reinhold teaches the applicability of the annotation to the module element is executed by the runtime environment (Reinhold, Fig. 2; [0053] More specifically, module declarations for modules 206-208 may be used by SDK 202 and/or runtime system 204 to resolve dependencies in software program 210. First, SDK 202 and/or runtime system 204 may resolve one or more dependencies of a module to be used in software program 210 using the module declaration for the module and a list of available modules for software program 210…)
Rivard teaches presenting the error or warning corresponding to the applicability of the annotation to the module element
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Rivard teachings into Reinhold invention to allow runtime system to notify developer an error/problem as dependency problems arise as suggested by Rivard ([0059 & 0065].)

Claim 7
Reinhold teaches the annotation is used by the compiler to enforce semantics explicitly declared by a user (Reinhold, [0052] …Module system 102 may proceed with using the module declarations to manage dependencies in software program 210 through the compilation (compiler), testing, packaging, deployment, installation, and execution phases of the life cycle of software program 210.  Figs. 4A & 4B; [0076 – 0088] …As shown in FIG. 4A, modules 402-416 are associated with module declarations that identify the modules and specify the modules’ dependencies. In particular, module 402 includes a name of “M @ 1.0,” a local dependency of “N @ 1.0+,” and a dependency of “O @ 2.0+.” …Beginning with the first dependency of module 402 (e.g., "requires local N @ 1.0+"), the subset of modules 402-416 matching the dependency may correspond to modules 404-406. Module 406 may then be analyzed for additional dependencies because module 406 is associated with a higher version (e.g., "1.1") than module 404 (e.g., "1.0")…) (Emphasis added.) paragraphs [0076 – 0088] describe a process which analyzes annotations (e.g., requires, local, permit) to obtain dependencies between modules [Wingdings font/0xE0] interpretation/meaning of annotations is analyzed [Wingdings font/0xE0] semantics is enforced.

Claim 8
Reinhold teaches the annotation is used by the compiler to detect errors or supposed warnings (Reinhold, Fig. 1; [0052] …Module system 102 may proceed with using the module declarations to manage dependencies in software program 210 through the compilation, testing, packaging, deployment, installation, and execution phases of the life cycle of software program 210.)

Claim 9
Reinhold also teaches the annotation is processed to generate a file (Reinhold, Fig. 1; [0052] …Module system 102 may proceed with using the module declarations to manage dependencies in software program 210 through the compilation, testing, packaging, deployment, installation, and execution phases of the life cycle of software program 210.) Annotations are used by system 102 to check and resolve dependencies between modules (Figs. 1 & 4.)

Claim 10
Reinhold also teaches the annotation is processed by the runtime environment (Reinhold, Fig. 2; [0053] More specifically, module declarations for modules 206-208 may be used by SDK 202 and/or runtime system 204 to resolve dependencies in software program 210. First, SDK 202 and/or runtime system 204 may resolve one or more dependencies of a module to be used in software program 210 using the module declaration for the module and a list of available modules for software program 210…)

Claim 11
Reinhold also teaches the module descriptor associated with the module further specifies to which other modules the module is exposed (Reinhold, Figs. 4A & 4B; [0076 – 0088] …As shown in FIG. 4A, modules 402-416 are associated with module declarations that identify the modules and specify the modules’ dependencies. In particular, module 402 includes a name of “M @ 1.0,” a local dependency of “N @ 1.0+,” and a dependency of “O @ 2.0+.” …Beginning with the first dependency of module 402 (e.g., "requires local N @ 1.0+"), the subset of modules 402-416 matching the dependency may correspond to modules 404-406. Module 406 may then be analyzed for additional dependencies because module 406 is associated with a higher version (e.g., "1.1") than module 404 (e.g., "1.0")…) (Emphasis added.) these paragraphs describe dependencies and visibilities between modules based on ‘require’ annotation[Wingdings font/0xE0] module is accessible/exposed to other module.

Claim 12
Reinhold also teaches the module descriptor associated with the module further specifies on which other modules the module depends (Reinhold, Figs. 4A & 4B; [0076 – 0088] …As shown in FIG. 4A, modules 402-416 are associated with module declarations that identify the modules and specify the modules’ dependencies. In particular, module 402 includes a name of “M @ 1.0,” a local dependency of “N @ 1.0+,” and a dependency of “O @ 2.0+.” …Beginning with the first dependency of module 402 (e.g., "requires local N @ 1.0+"), the subset of modules 402-416 matching the dependency may correspond to modules 404-406. Module 406 may then be analyzed for additional dependencies because module 406 is associated with a higher version (e.g., "1.1") than module 404 (e.g., "1.0")…) (Emphasis added.) these paragraphs describe dependencies and visibilities between modules based on ‘require’ annotation [Wingdings font/0xE0] module is accessible/exposed to other module.

Claim 13
Reinhold also teaches the module element comprises at least one of, a class,, and a class member (Reinhold, Fig. 2; [0050] … Modules 206-208 may thus provide a large amount of flexibility in organizing the structure of software program 210. For example, Java classes may be grouped into modules 206-208 based on the functionality and/or use of the classes in software program 210 instead of language-based constraints such as package membership.)

Claim 14
determining that a second module element, defined by a second module, is associated with a second annotation (Reinhold, Fig. 5; [0089 – 0091] … Next, one or more dependencies of the module are resolved (determining) using the module declaration (descriptor) and a list of available modules for the software program (operation 504). Dependency resolution using available modules and module declarations is discussed in further detail below with respect to FIG. 6…; Figs. 4A & 4B; [0076] …As shown in FIG. 4A, modules 402-416 are associated with module declarations (descriptor) that identify the modules and specify the modules’ dependencies. In particular, module 402 includes a name of “M @ 1.0,” (annotated module) a local dependency of “N @ 1.0+,” and a dependency of “O @ 2.0+.” …, [0079 – 0082] Beginning with the first dependency of module 402 (e.g., "requires local N @ 1.0+"), the subset of modules 402-416 matching the dependency may correspond to modules 404-406. Module 406 may then be analyzed (determining) for additional dependencies because module 406 is associated with a higher version (e.g., "1.1") than module 404 (e.g., "1.0")…; and, [0057]), “requires”, “module”, “@” == descriptor, annotation; 
determining that a second condition for applicability of the second annotation to the second module element requires that a second module descriptor associated with the second module declares use of at least another implementation of the second module element (Reinhold, Figs. 4A & 4B; [0076] …As shown in FIG. 4A, modules 402-416 are associated with module declarations (descriptor) that identify the modules and specify the modules’ dependencies. In particular, module 402 includes a name of “M @ 1.0,” (annotated module) a local dependency of “N @ 1.0+,” and a dependency of “O @ 2.0+.” …; [0079 – 0082] Beginning with the first dependency of module 402 (e.g., "requires local N @ 1.0+"), the subset of modules 402-416 matching the dependency may correspond to modules 404-406. Module 406 may then be analyzed (determining) for additional dependencies because module 406 is associated with a higher version (e.g., "1.1") than module 404 (e.g., "1.0")…; and, [0057]), “requires” == descriptor, condition; 
determining whether the second module descriptor associated with the second module declares use of the at least another implementation of the second module element (Reinhold, Fig. 5; [0089 – 0093] … Next, one or more dependencies of the module are resolved using the module declaration (descriptor) and a list of available modules for the software program (operation 504). Dependency resolution using available modules and module declarations is discussed in further detail below with respect to FIG. 6…--…In addition, the resolved dependencies may be used during all phases of the life cycle of the software program. For example, the resolved dependencies may be used to select modules for compilation and execution.); 
responsive to determining that the second module descriptor associated with the second module declares use of the at least another implementation of the second module element: refraining from presenting any error or warning corresponding to the applicability of the second annotation to the second module element (Reinhold, [0084] As mentioned previously, modules connected by local dependencies may require loading by a common loader (e.g., Java class loader) to sidestep (refrain) runtime errors associated with the loading of split packages…)

Claim 15
This is a system version of the rejected one or more non-transitory machine-readable media version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Reinhold also teaches a system comprising at least one device including a hardware processor (Reinhold, [0099] FIG. 7 shows a computer system 700 in accordance with an embodiment. Computer system 700 includes a processor 702…)

Claim 16
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 14; therefore, it is rejected for the same reasons.

Claim 20
This is a method version of the rejected one or more non-transitory machine-readable media version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Reinhold also teaches one device including a hardware processor (Reinhold, [0099] FIG. 7 shows a computer system 700 in accordance with an embodiment. Computer system 700 includes a processor 702…)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                      
/Thuy Dao/Primary Examiner, Art Unit 2192